Order, Supreme Court, New York County (Shlomo Hagler, J.), entered September 29, 2009, which denied petitioner’s motion for a stay of eviction and authorized it to relocate respondent to a shelter, unanimously affirmed, without costs.
Contrary to respondent Elizabeth B.’s contention, the court attempted to develop a plan consistent with her lack of cooperation when it appointed Mental Health Legal Service counsel to act as go-between for the parties in applying for Social Security benefits for respondent and finding her appropriate alternative housing (see Mental Hygiene Law §§ 81.15, 81.22 [a] [9]). Nevertheless, no alternative housing was found. Although petitioner did not specify all the programs it reviewed and the reasons it rejected them, it explained that the absence of immediate housing alternatives was due to respondent’s financial situation and age. Moreover, the court directed petitioner to ensure that respondent’s health needs were taken care of while she was in the shelter and to continue to look for suitable alternative housing for her. Concur—Gonzalez, P.J., Tom, Renwick, DeGrasse and Abdus-Salaam, JJ.